Peter Goulden Assigne of Robert Winsor plantiff against Jn° Nash of Boston Cooper Defend* in an action of debt to the vallue of three pounds & fiue pence in money & goods & due Interest due by a bill of obligación vnder his hand and by witnesses will be proued that he gaue the said obligación for a Debt which Robert Marshall owed to the said Robert winsor but yet neuer paid it & all other due damages according to Attachm* Dated the 29th of 9br 1671 . . . the Jurie . . . found for the pi* three pounds & fiue pence of which five shillings in money & Costs of Court which was thirty two shillings & eight pence.